COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-12-00401-CR
Trial Court Cause
Number:                     969154
Style:                      Elmer Ray Robinson
                            v The State of Texas
                    *
Date motion filed :         April 19, 2013
Type of motion:             Motion for extension of time to file Anders response
Party filing motion:        Pro se
Document to be filed:       Anders response

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                             May 1, 2013
         Number of previous extensions granted:         0
         Date Requested:

Ordered that motion is:

              Granted
                    If document is to be filed, document due: June 3, 2013
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of

Date: May 1, 2013